PER CURIAM.
Appellant entered a plea of no contest to the charge of armed trespass. The trial court adjudicated him guilty and placed him on probation for eighteen months with a special condition that he serve thirteen weekends in a work release program. At the time of sentencing the trial court failed to announce that it intended to include the assessment of costs totalling $225; nevertheless, it included those costs in its sentencing order. We hold that where costs are imposed upon a defendant without notice and opportunity to be heard, we must reverse the imposition of costs and remand the cause to the trial court for further proceedings in accordance with Mays v. State, 519 So.2d 618 (Fla.1988) and Jenkins v. State, 444 So.2d 947 (Fla.1986).
REVERSED and REMANDED.
DELL, POLEN and GARRETT, JJ., concur.